Citation Nr: 1107253	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-45 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for an eye disability, to 
include astigmatism, compound, myopic, bilateral.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 
1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2009 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
July 2009, a statement of the case was issued in 2009, and a 
substantive appeal was received in November 2009.  The Veteran 
testified at a Board hearing in March 2010; the transcript is of 
record.

In January 2011, the Board advanced the Veteran's case on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).


FINDING OF FACT

The Veteran's decreased visual acuity is due to refractive error 
and is not a disability for the purposes of entitlement to VA 
compensation benefits.


CONCLUSION OF LAW

Service connection for decreased visual acuity due to refractive 
error is precluded by governing regulations.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 and West Supp. 2010); 38 C.F.R. 
§§ 3.303, 4.9 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In March and April 2009, VCAA letters were issued to the Veteran 
with regard to his claim of service connection, and such letters 
predated the June 2009 rating decision.  Collectively, the 
letters notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the types of evidence 
necessary to establish an increased rating and effective date.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains a portion of 
the Veteran's service treatment records, to include the documents 
associated with his medical discharge from service.  Apparently, 
the Veteran's remaining service treatment records are unavailable 
for review as they may have been destroyed in a fire.  Under such 
situations the Board has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim of service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
government control which would have required VA to disprove a 
claimant's allegation of injury or disease).  The evidence of 
record also contains records from the Intermountain Salt Lake 
Clinic.  There is otherwise no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  
As will be discussed in complete detail below, the competent and 
credible evidence in this case does not establish a superimposed 
injury of the eye, nor a possible association between a current 
disability and service.  Therefore, a VA opinion is not required 
with regard to this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of entitlement to compensation, the law provides 
that refractive errors of the eyes are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection 
may not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a superimposed 
disease or injury).

The Veteran has claimed entitlement to service connection for 
decreased visual acuity.  Specifically, the Veteran asserts that 
he developed problems with his eyesight during service.  A 
'Clinical Abstract' generated during service reflects that the 
Veteran was serving as a cook in the Army.  The Veteran gave a 
history of poor vision, bilateral, for as long as he could 
remember.  He wore corrective lenses since early childhood.  He 
claimed blurring of vision whenever he reads or watches 
television.  He often experiences headaches.  Due to his poor 
vision, he has been unable to obtain a driver's license.  Upon 
examination, he was found to have a compound, myopic astigmatism, 
bilaterally.  Unaided visual acuity was 20/200, bilaterally, 
corrected to 20/60, bilaterally.  The Veteran's visual acuity 
fell below the minimum physical standards required for active 
duty in the Army.  Due to his ocular limitations, he could prove 
a liability to the government if he were injured in the line of 
duty.  Thus, it was recommended that he be separated from service 
for a condition which existed prior to service and falls below 
the minimum physical standards.  Discharge Board Proceedings were 
conducted in February 1956, and he was separated from service as 
he was not considered qualified for enlistment due to defective 
vision, both eyes.

At the Board hearing, the Veteran testified that he recalled 
being burned with steam while cooking.  He stated that he was 
cleaned up, sent to sick bay, and put on light duty for a period.  
The Veteran has not suggested that he sustained an injury 
directly to the eyes during such incident, and moreover the 
'Clinical Abstract' does not reflect any injury to the eyes, 
rather that he had poor vision present since childhood.  If the 
Veteran had actually sustained injury to the eyes during service, 
it is likely that such injury would have been discussed or 
referenced in the 'Clinical Abstract' generated for purposes of 
his discharge from service.  Thus, the Board finds that the 
Veteran did not sustain a superimposed injury to the eyes during 
service, but rather his claim stems solely from his claim of 
decreased visual acuity during service.  The Veteran is not 
competent to state that his eye problems are due to a condition 
other than refractive error because he is not shown to have the 
medical expertise to determine the etiology of ocular pathology.  

While the service records do reflect that the Veteran underwent 
treatment for decreased visual acuity, to include compound, 
myopic astigmatism, bilaterally, there is no medical evidence of 
record to suggest any superimposed eye disability during active 
duty service.  The Veteran was discharged from service due to a 
bilateral myopic astigmatism, and as detailed service connection 
may not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  Thus, the Veteran's claim must be denied as a matter 
of law.  


ORDER

Entitlement to service connection for eye disability, to include 
astigmatism, compound, myopic, bilateral is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


